DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. Claims 7 and 26 are objected to because of the following informalities. Appropriate correction is required.

a. Claim 7 should be replaced as follows, “The apparatus of claim 1, wherein the filter is a [course] coarse wavelength division multiplexer”. Appropriate correction is required to make the claim clearer. 

b. Claim 26  should be replaced as follows, “apparatus of claim 16, wherein the filter a [course] coarse wavelength division multiplexer”. Appropriate correction is required to make the claim clearer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 8,11, 13,14 and 15 are rejected under 35 USC 103 as being unpatentable over Tajima et al; (JP 2007288694A) in view of Takei et al; (JP2012080229A).

Regarding claim 8, Tajima et al discloses a method at a remote node for optical communications with a central node ;(central node 10 see figure 1, (Equivalent to Applicants’ figure 1) that is configured for communications, via an optical component, with a plurality of remote nodes including the remote node ,(central node 10 connected with the plurality of remote nodes 1 to N via switch units 101 and 103, see figure 1; (Equivalent to Applicant’s figure 1) the method comprising:; generating the quantum pulse and a timing indication of the quantum pulse outputting, to the optical component, the timing indication of the quantum pulse ;(the quantum transmitter 120-1 of the remote node 100-1 for transmitting the quantum pulse based on information from the key generation unit 110-1, see figure 4 as reproduced below (Equivalent to Applicant’s figure 1) outputting, to the optical component the quantum  pulse indicating the quantum key based at least in part on outputting the timing indication of the quantum pulse; (a synchronization (timing pulse) is provided between the remote nodes 1—N and the central node 10 based on the weak light signal received from the remote node, see figure 4 as reproduced below; (Equivalent to Applicant’s figure 1) and communicating with the central node based at least in part on outputting the quantum pulse indicating the quantum key; (the key generation control unit 108 controls the switch unit 103 to select the remote node to be connected and after synchronizing the operation timing with the remote node 1, and based on the detection data of the weak optical signal received through the quantum channel, a shared random number sequence K1 is generated by the remote node 1, see figure 2; (Equivalent to Applicant’s figure 1). 


    PNG
    media_image1.png
    436
    579
    media_image1.png
    Greyscale



However, Tajima does not explicitly disclose identifying, from a set of resources shared by the plurality of remote nodes, resources for outputting a quantum pulse indicating a quantum key for optical communications between the remote node and the central node; based at least in part on identifying the resources; using the identified resources.


In a related field of endeavor, Takei discloses identifying, from a set of resources shared by the plurality of remote nodes, resources for outputting a quantum pulse indicating a quantum key for optical communications between the remote node and the central node;( for uplink data transmission from the ONU to the OLT, a time division multiple access (TDMA) access mode is used and thus ONUs send the packets P1,P2,P3---Pm in their corresponding time slots, se figure 1 as reproduced below) based at least in part on identifying the resources; using the identified resources;( the packets P3 and Pm encrypted with the encryption keys K1 and Km passes through the optical splitter 12 through the optical transmission line (resource) in their corresponding time slots, see figure 1 as reproduced below).


    PNG
    media_image2.png
    184
    297
    media_image2.png
    Greyscale


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine time division multiple access (TDMA) access of Takei with Tajima to share the common bandwidth for transmission for the plurality of remote nodes and the motivation is to provide increased bandwidth utilization efficiency.

Regarding claim 11, Tajima does not explicitly disclose the method of claim 8, further comprising: generating a second quantum pulse indicating a second quantum key for optical communications between the remote node and the central node; and outputting, to the optical component after outputting the quantum pulse to the optical component, the second quantum pulse indicating the second quantum key based at least in part on outputting the timing indication, wherein the timing indication indicates a timing of the quantum pulse and the second quantum pulse.
In a related field of endeavor, Takei discloses the method of claim 8, further comprising: generating a second quantum pulse indicating a second quantum key for optical communications between the remote node and the central node, and outputting, to the optical component after outputting the quantum pulse to the optical component ;( for uplink data transmission from the ONU to the OLT, a time division multiple access (TDMA) access mode is used and thus ONU send the packet P4 ..Pmin their corresponding time slots, se figure 1 as reproduced below) the second quantum pulse indicating the second quantum key based at least in part on outputting the timing indication, wherein the timing indication indicates a timing of the quantum pulse and the second quantum pulse; (each of the packets P3 and Pm  are encrypted with the encryption keys K1 and Km passes through the optical splitter 12 through the optical transmission line (resource) in their corresponding time slots, (timing indications); see figure 1 as reproduced below).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine time division multiple access (TDMA) access of Takei with Tajima to share the common bandwidth for transmission for the plurality of remote nodes and the motivation is to provide increased bandwidth utilization efficiency.

    PNG
    media_image2.png
    184
    297
    media_image2.png
    Greyscale


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine time division multiple access (TDMA) access of Takei with Tajima to share the common bandwidth for transmission for the plurality of remote nodes and the motivation is to provide increased bandwidth utilization efficiency.

Regarding claim 13, Tajima discloses the method of claim 8, further comprising: switching, from a first communication mode for communicating the quantum pulse to the central node, to a second communication mode for communicating data with the central node;(the optical demultiplexing unit 230-i connected to each optical fiber transmission line 300-i connects the quantum channel to the optical switch 271 and connects the classical channel to the optical switch 272, see section mode for invention paragraph 4 and figure 4 as reproduced below; wherein the classical channel is used for data transmission and reception for generating a shared random number and transmission and reception of encrypted data, see section best mode and paragraph 6) based at least in part on outputting the quantum pulse to the optical component, wherein communicating with the central node is based at least in part on the switching ;(the quantum channel is a channel used for generating a quantum key, and the classical channel is a communication channel in a normal optical power region, see section best mode and paragraph 6).
Regarding claim 14, Tajima does not explicitly disclose the method of claim 8, wherein communicating with the central node  comprises: encrypting, using the quantum key, data for transmission to the central node; and outputting the encrypted data to the optical component. 
In a related field of endeavor, Takei discloses the method of claim 8, wherein communicating with the central node  comprises: encrypting, using the quantum key, data for transmission to the central node; and outputting the encrypted data to the optical component ;( the packets P3 and Pm encrypted with the encryption keys K1 and Km passes through the optical splitter 12 through the optical transmission line 19 to the OLT 11; see figures 1 and 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the encryption and decryption of Takei with Tajima to provide secure communication between the plurality of remote nodes and the central node and the motivation is to provide increased transmission and reception security. 

Regarding claim 15, Tajima does not explicitly disclose the method of claim 8, wherein communicating with the central node comprises: receiving encrypted data from the optical component; and decrypting, using the quantum key, the encrypted data received from the optical component. 
In a related field of endeavor, Takei discloses the method of claim 8, wherein communicating with the central node comprises: receiving encrypted data from the optical component ;( the packets P3 and Pm encrypted with the encryption keys K1 and Km passes through the optical splitter 12 through the optical transmission line 19 to the OLT 11; see figures 1 and 2) and decrypting, using the quantum key, the encrypted data received from the optical component; ;(a packet transmitted and received from the ONU 133 is decrypted by the OLT 11 using a common encryption key Ki held with the corresponding ONU, see section description of embodiments, paragraph 8 and figures 1 and 2). (Motivation same as claim 14).
Claims 9 and 12 are rejected under 35 USC 103 as being unpatentable over Tajima et al; (JP 2007288694A) in view of Takei et al; (JP2012080229A) and further in view of Mizutani et al; (EP2164189A1).
Regarding claim 9,Tajima does not explicitly disclose the method of claim 8, wherein: the identified resources for outputting the quantum pulse are time division multiplexed with resources from the set of resources that are associated with the plurality of remote nodes; and the optical component is an optical splitter. 

In a related field of endeavor, Takei discloses the method of claim 8, wherein: the identified resources for outputting the quantum pulse and the optical component is an optical splitter;( the packets P3 and Pm encrypted with the encryption keys K1 and Km passes through the optical splitter 12 through the optical transmission line (resource) see figures 1 and 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the identification of bandwidth resources of Takei with Tajima to identify the unoccupied bandwidth resources and motivation for one of the ordinary skilled in the art before the effective filling date of the invention would be to provide data transmission scheme in the uplink direction.

However, the combination of Tajima and Takei does not explicitly disclose time division multiplexed with resources from the set of resources that are associated with the plurality of remote nodes;

In a related field of endeavor, Mizutani discloses that are time division multiplexed with the resources in the set of resources; (the OLT 10 uses the DBA to determine the time at which the signal of the GEM packet 20 is to be sent from each ONU 20 according to a communication bandwidth request received from the ONUs 20 connected below the OLT 10, see figures 1 and 2). 

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the dynamic bandwidth allocation of Mizutani with Tajima and Takei to allocate the limited amount of bandwidth resources to the plurality of remote users and the motivation is to provide increased bandwidth utilization efficiency.

Regarding claim 12, Tajima discloses the method of claim 8, for outputting the quantum key; (a shared random number sequence K1 is generated by the remote node 1, see figure 2; (Equivalent to Applicant’s figure 1). 

However, the combination of Tajima and Takei does not explicitly disclose wherein identifying resources for outputting the quantum key comprises: outputting, to the optical component, a request for time resources and receiving, from the optical component, an indication of the identified resources based at least in part on outputting the request for time resources. 
In a related field of endeavor, Mizutani discloses wherein identifying resources for outputting the quantum key comprises: outputting, to the optical component, a request for time resources and receiving, from the optical component, an indication of the identified resources based at least in part on outputting the request for time resources ;( for uplink data transmission from the ONU to the OLT, a time division multiple access (TDMA) access mode is used and thus ONUs send the packets P1,P2,P3---Pm  in their corresponding time slots, see figure 1).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the dynamic bandwidth allocation of Mizutani with Tajima and Takei to allocate the limited amount of bandwidth resources to the plurality of remote users and the motivation is to provide increased bandwidth utilization efficiency.

Claim 10 is rejected under 35 USC 103 as being unpatentable over Tajima et al; (JP 2007288694A) in view of Takei et al; (JP2012080229A) and further in view of Fabio et al; (WO 2011/134507A1).
Regarding claim 10, Tajima discloses the method of claim 8, wherein: the identified resources for outputting the quantum pulse;(central node 200 with quantum communication receiver 220, configured to receive the quantum transmission signal from the quantum transmitter 120-1 in the remote node 100-1, see figure 4).
However, the combination of Tajima and Takei does not explicitly disclose are wavelength division multiplexed with resources from the set of resources that are associated with the plurality of remote nodes; and  the optical component is cyclic arrayed waveguide grating router. 

In a related field of endeavor, Fabio discloses are wavelength division multiplexed with resources from the set of resources ;( a WDM PON supports multiple wavelength channels and a separate wavelength can be allocated for communication between the Optical Network Unit (OLT) and each ONT in the PON, see section background and paragraph 4) that are associated with the plurality of remote nodes; and  the optical component is cyclic arrayed waveguide grating router; (in the upstream direction, a set of wavelength signals received on a user side port 34 are demultiplexed onto the set of OLT, side ports 35, see figure 3).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the dynamic bandwidth allocation of Fabio of Takei and Mizutani to allocate the limited amount of bandwidth resources using multiple wavelengths to the plurality of remote users and the motivation is to provide increased bandwidth utilization efficiency.

Claims 27,28,30,32 and 33 are rejected under 35 USC 103 as being unpatentable over Takei et al; (JP2012080229A) in view of Mizutani et al; (EP2164189A1).

Regarding claim 27, Takei discloses a method at a central node for optical communications with a plurality of remote nodes via an optical component coupled with each of the plurality of remote nodes;(plurality of optical network units (ONUs) 133—13m are coupled with the central node OLT (central node) 11 through an optical splitter 12, see figure 2)  the method comprising: receiving, from the optical component, each associated with one of a plurality of quantum pulses each indicating a quantum key for optical communications associated with one of the plurality of remote nodes;(each of the upstream packets P3 and Pm transmitted from the ONUs 133---13m to the OLT 11 is encrypted using the encryption key K (K1 to Kn), see figures 1 and 2) receiving, from the optical component, the plurality of quantum pulses via a set of resources ;( the packets P3 and Pm encrypted with the encryption keys K1 and Km passes through the optical splitter 12 through the optical transmission line (resource) see figures 1 and 2) and communicating with the plurality of remote nodes based at least in part on receiving the plurality of quantum pulses each indicating the quantum key for optical communications associated with one of the plurality of remote nodes ;(a packet transmitted and received from the ONU 133 is decrypted by the OLT 11 using a common encryption key Ki held with the corresponding ONU, see section description of embodiments, paragraph 8 and figures 1 and 2).

However, Takei does not explicitly disclose a plurality of timing indications; based at least in part on receiving the plurality of timing indications.

In a related field of endeavor, Mizutani discloses plurality of timing indications; based at least in part on receiving the plurality of timing indications; (the OLT 10 uses the DBA to determine the time at which the signal of the GEM packet 20 is to be sent from each ONU 20 according to a communication bandwidth request received from the ONUs 20 connected below the OLT 10, see figures 1 and 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the dynamic bandwidth allocation of Mizutani with Takei to allocate the limited amount of bandwidth resources to the plurality of remote users and the motivation is to provide increased bandwidth utilization efficiency.


Regarding claim 30, Takei discloses the method of claim 27, further comprising: receiving, from the optical component, for one of the plurality of quantum pulses;(the OLT 11 on the receiving side is a multi-level decoding processing unit, which receives the optical signal that has passed through the optical transmission path 19 and the optical distributor 12  along with the upstream packets P3 and Pm transmitted from the ONUs 133---13m to the OLT 11, see figures 1 and 2) and outputting, to the optical component, for the one of the plurality of quantum pulses, wherein receiving the plurality of quantum pulses ;(a packet transmitted and received from the ONU 133 is decrypted by the OLT 11 using a common encryption key Ki held with the corresponding ONU, see section description of embodiments, paragraph 8 and figures 1 and 2).

However, Takei does not explicitly disclose a request for time resources, an indication of time resource within the set of resources, is based at least in part on outputting the indication.

In a related field of endeavor, Mizutani discloses a request for time resources, an indication of time resource within the set of resources, is based at least in part on outputting the indication; (the OLT 10 uses the DBA to determine the time at which the signal of the GEM packet 20 is to be sent from each ONU 20 according to a communication bandwidth request received from the ONUs 20 connected below the OLT 10, see figures 1 and 2). (Motivation same as claim 27).

Regarding claim 32, Takei discloses the method of claim 27, wherein communicating with the plurality of remote nodes comprises: identifying data for transmission to one remote node of the plurality of remote nodes; encrypting, using the quantum key for optical communications associated with the one remote node ;(a packet transmitted and received from the ONU 133 is decrypted by the OLT 11 using a common encryption key Ki held with the corresponding ONU, see section description of embodiments, paragraph 8 and figures 1 and 2); the data for transmission to the central node; and communicating the encrypted data to the one remote node via the optical component; (the decrypted packet by the OLT 11 using a common encryption key Ki held with the corresponding ONU is sent to the corresponding ONU through the transmission line 19, see section description of embodiments, paragraph 8 and figures 1 and 2).

Regarding claim 33, Takei discloses the method of claim 27, wherein communicating with the plurality of remote nodes comprises:  receiving, from the optical component, encrypted data associated with one remote node of the plurality of remote nodes ;( the packets P3 and Pm encrypted with the encryption keys K1 and Km passes through the optical splitter 12 through the optical transmission line 19 to the OLT 11; see figures 1 and 2)  and decrypting, using the quantum key for optical communications associated with the one remote node, the encrypted data received from the optical component ;(a packet transmitted and received from the ONU 133 is decrypted by the OLT 11 using a common encryption key Ki held with the corresponding ONU, see section description of embodiments, paragraph 8 and figures 1 and 2).

Claim 29 is rejected under 35 USC 103 as being unpatentable over Takei et al; (JP2012080229A) in view of Mizutani et al; (EP2164189A1) and further in view of Fabio et al; (EP 2011/134507A1).

Regarding claim 29, Takei discloses the method of claim 27, wherein: each of the plurality of quantum pulses are received via resources ;( the packets P3 and Pm encrypted with the encryption keys K1 and Km passes through the optical splitter 12 through the optical transmission line (resource) see figures 1 and 2).

However, the combination of Takei and Mizutani does not explicitly disclose that are wavelength division multiplexed with resources in the set of resources; and the optical component is cyclic arrayed waveguide grating router. 

In a related field of endeavor, Fabio discloses that are wavelength division multiplexed with resources in the set of resources;( a WDM PON supports multiple wavelength channels and a separate wavelength can be allocated for communication between the Optical Network Unit (OLT) and each ONT in the PON, see section background and paragraph 4) and the optical component is cyclic arrayed waveguide grating router; (in the upstream direction, a set of wavelength signals received on a user side port 34 are demultiplexed onto the set of OLT, side ports 35, see figure 3).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the dynamic bandwidth allocation of Fabio of Takei and Mizutani to allocate the limited amount of bandwidth resources using multiple wavelengths to the plurality of remote users and the motivation is to provide increased bandwidth utilization efficiency.

 Claim 31 is rejected under 35 USC 103 as being unpatentable over Takei et al; (JP2012080229A) in view of Mizutani et al; (EP2164189A1) and further in view of Tajima et al; (JP 2007288694A).

Regarding claim 31, the combination of Takei and Mizutani does not explicitly disclose the method of claim 27, further comprising: switching, from a first communication mode for receiving the plurality of quantum pulses, to a second communication mode for communicating data with the plurality of remote nodes based at least in part on receiving the plurality of quantum pulses from the optical component, wherein communicating with the plurality of remote nodes is based at least in part on the switching. 

In a related field of endeavor, Tajima discloses the method of claim 27, further comprising: switching, from a first communication mode for receiving the plurality of quantum pulses, to a second communication mode for communicating data with the plurality of remote nodes ;(the optical demultiplexing unit 230-i connected to each optical fiber transmission line 300-i connects the quantum channel to the optical switch 271 and connects the classical channel to the optical switch 272, see section mode for invention paragraph 4 and figure 4 as reproduced below; wherein the classical channel is used for data transmission and reception for generating a shared random number and transmission and reception of encrypted data, see section best mode and paragraph 6) based at least in part on receiving the plurality of quantum pulses from the optical component, wherein communicating with the plurality of remote nodes is based at least in part on the switching ;(the quantum channel is a channel used for generating a quantum key, and the classical channel is a communication channel in a normal optical power region, see section best mode and paragraph 6).


    PNG
    media_image1.png
    436
    579
    media_image1.png
    Greyscale

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the switching of Tajima with Takei and Mizutani to provide switching between the classical channel and the quantum channel and the motivation is to provide quantum and classical communication using the same resources. 
Reasons for Allowance
3. Claims 1-7 and 16-26 are allowed.

4. The following is an Examiner’s reason for allowance.

5. Regarding claim 1, the closest prior art is Tajima et al; (JP 2007288694A) and Takei et al; (JP2012080229A). Regarding claim 1, Tajima et al discloses an apparatus configured for optical communications with a central node ;(central node 10 see figure 1, (Equivalent to Applicants’ figure 1) configured for communications with a plurality of remote nodes via an optical component coupled with the central node and the plurality of remote nodes,(central node 10 connected with the plurality of remote nodes 1 to N via switch units 101 and 103, see figure 1; (Equivalent to Applicant’s figure 1) the plurality of remote nodes including the apparatus, the apparatus comprising: a quantum key distribution transmitter configured to: ;(plurality of remote nodes 1 to N  with key memories 24 for storing the random number sequences K1, K2…KN, see figure 1; (Equivalent to Applicant’s figure 1); outputting a quantum pulse indicating a quantum key for optical communications associated with the apparatus;(the quantum transmitter 120-1 of the remote node 100-1 for transmitting the quantum pulse based on information from the key generation unit 110-1, see figure 4 as reproduced below (Equivalent to Applicant’s figure 1) a synchronization pulse generator configured to generate a timing indication of the quantum pulse indicating the quantum key ;(a synchronization is provided between the remote nodes 1—N and the central node 10 based on the weak light signal received from the remote node, see figure 4 as reproduced below; (Equivalent to Applicant’s figure 1), and a filter coupled with the quantum key distribution transmitter ;(demultiplexer 130-1 for separating the received quantum signal and the classical signal, see figure 4 as reproduced below).



    PNG
    media_image1.png
    436
    579
    media_image1.png
    Greyscale

Further Takei et al; (JP2012080229A)discloses identify resources from a set of resources shared by the plurality of remote nodes for and generate the quantum pulse based at least in part on the identifying;( for uplink data transmission from the ONU to the OLT, a time division multiple access (TDMA) access mode is used and thus ONUs send the packets P1,P2,P3---Pm  in their corresponding time slots, se figure 1 as reproduced below) and motivation for one of the ordinary skilled in the art before the effective filling date of the invention would be to provide data transmission scheme in the uplink direction.


    PNG
    media_image2.png
    184
    297
    media_image2.png
    Greyscale


However, regarding claim 1, the prior art of record fails to disclose the filter coupled with synchronization pulse generator and configured to output, to the optical component, the timing indication of the quantum pulse and the quantum pulse indicating the quantum key using the identified resources.

Regarding claim 16, the closet prior art is Tajima et al; (JP 2007288694A) and Takei et al; (JP2012080229A). Regarding claim 16, Tajima et al discloses an apparatus configured for optical communications with a plurality of remote nodes via an optical component coupled with the apparatus and the plurality of remote nodes,(central node 10 connected with the plurality of remote nodes 1 to N via switch units 101 and 103, see figure 1; (Equivalent to Applicant’s figure 1) the apparatus comprising: a quantum key distribution receiver configured to receive, a plurality of quantum pulses each indicating a quantum key for optical communications associated with one of the plurality of remote nodes,(central node 200 with quantum communication receiver 220, configured to receive the quantum transmission signal from the quantum transmitter 120-1 in the remote node 100-1, see figure 4 as reproduced below (Equivalent to Applicant’s figure 1) wherein the quantum key distribution receiver is configured to receive each of the plurality of quantum pulses; communicate the plurality of quantum pulses to the quantum key distribution receiver;(central node 200 with quantum communication receiver 220, configured to receive the quantum transmission signal from the quantum transmitter 120-1 in the remote node 100-1, see figure 4 as reproduced below (Equivalent to Applicant’s figure 1) from a filter of the apparatus via a set of resources, and the filter coupled with the quantum key distribution receiver ;(demultiplexer 230-1 for separating the received quantum signal and the classical signal, see figure 4 as reproduced below).

    PNG
    media_image1.png
    436
    579
    media_image1.png
    Greyscale

Further and Takei et al discloses a plurality of timing indications each associated with one of the plurality of quantum pulses, based at least in part on the plurality of timing indications, and the plurality of quantum pulses ;( for uplink data transmission from the ONU to the OLT, a time division multiple access (TDMA) access mode is used and thus ONUs send the packets P1,P2,P3---Pm  in their corresponding time slots (timing indications), see figure 1 as reproduced below) and motivation for one of the ordinary skilled in the art before the effective filling date of the invention would be to provide data transmission scheme in the uplink direction.


    PNG
    media_image2.png
    184
    297
    media_image2.png
    Greyscale


However, regarding claim 16, the prior art of record fails to disclose a synchronization pulse receiver configured to receive from the filter; the filter coupled with the  synchronization pulse receiver and configured to: receive, from the optical component, and the plurality of timing indications and communicate the plurality of timing indications to the synchronizations pulse receiver. 




Conclusion

6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as reproduced below.

a. Ayling et al; (US 2012/0177201) discloses an apparatus and method for bidirectional quantum key distribution through an optical fiber network to plurality of endpoints, see figure 35.

b. Maeda et al; (US 2009/0316910) discloses center node connected with plurality of remote nodes to provide cryptographic keys stored in the key management sever, see figure 1a.

c. Chen et al; (Metropolitan all-pass and inner-city quantum communication network – 2010 attached) discloses four communication nodes and wherein the two communication nodes are connected to perform quantum key distribution , see Abstract.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636